Citation Nr: 0029977	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-25 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
leukopenia, thrombocytopenia with history of a 
myelodysplastic syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to April 
1964.  

This case first came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  During the course of the appellate 
period, the veteran moved and now resides within the 
jurisdiction of the Nashville, Tennessee RO.  

This case, which was remanded by the Board in September 1999, 
has been returned for further appellate action at this time.  
The veteran's representative currently argues that the RO did 
not accomplish all of the actions called for in the Board's 
September 1999 remand to include consideration of Esteban v. 
Brown, 6 Vet. App. 259 (1994) and feels another remand is in 
order.  See Stegall v. West, 11 Vet. App. 268 (1998).  He 
points to the Board's reference in the remand to the presence 
of additional disabilities that the veteran claims are 
related to his blood disorder, which were not addressed by 
the RO on remand.  

In this regard, the Board notes that the referral of these 
additional issues to the RO was informational in nature, 
merely pointing out to the RO that they had failed to address 
these issues.  The remand itself did not direct any immediate 
RO action with respect to the development of these additional 
issues.  However, the Board did note that when these issues 
were addressed by the RO, the holding in Esteban concerning 
separate ratings should be considered.  

Since the additional issues were not shown to be inextricably 
intertwined with the limited issue on appeal, they were 
merely referred to the RO as their immediate appellate 
development was not required.  These additional issues raised 
by the veteran are again referred to the RO for necessary 
action to include consideration of Esteban, supra.  

The sole purpose of the September 1999 remand was to further 
develop the certified increased rating issue and that purpose 
has been accomplished.  The development completed by the RO 
in this case is in full compliance with the Board's remand 
instructions and therefore does not fall within the purview 
of Stegall, supra.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's leukopenia, thrombocytopenia with history 
of a myelodysplastic syndrome was not productive of 
symptomatology comparable to a chronic anemia with acute 
attacks, characteristic definite departures from normal blood 
count, impairment of health, and severe asthenia prior to or 
on and after October  23, 1995.  

3.  On or after October 23, 1995, the veteran's leukopenia, 
thrombocytopenia with history of a myelodysplastic syndrome 
is manifested by a platelet count of 93,000 without bleeding, 
hemoglobin in excess of 10 gm/100 ml and no demonstration of 
a need for transfusion of platelets or a showing of recurring 
infections.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for leukopenia, thrombocytopenia with history of a 
myelodysplastic syndrome, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.117, Diagnostic Codes 
7700, 7702, prior to October 23, 1995 and Diagnostic Codes 
7700, 7702, 7705, as of and after October 23, 1995.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed.  Following the Board's remand in 
September 1999, the veteran was afforded a VA examination in 
March 2000.  Pertinent outpatient treatment records have also 
been obtained and added to the record.  No further 
development is required to comply with the duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a).   

Factual Background

Service medical records show that the veteran was 
hospitalized from October14, to November 1, 1963 for 
granulocytopenia, manifested by leukopenia with absolute 
neutropenia and eosinophilia of unknown etiology.  On service 
separation examination in April 1964, neutropenia with 
granulocyte maturation suppression and slight erythrocyte 
macrocytosis, cause unknown--considered to be within the 
lower limits of normal and unrelated to any known 
pathological condition--was noted.  It was also noted that no 
treatment was required for the condition and that it was not 
disabling.  

A report of VA hospitalization in January 1968 showed the 
veteran had been hospitalized that month for peptic ulcer and 
idiopathic thrombocytopenia.  A rating action in March 1968 
granted service connection for neutropenia with 
thrombocytopenia and assigned a 0 percent rating that 
remained in effect under Diagnostic Codes 7702, 7700 until 
1994.  

The veteran filed a claim for increase in June 1994.  
Available medical records referenced by the veteran were 
obtained by the RO.  Extensive medical records for 1987 as 
well as outpatient treatment records from 1990-94 were 
included.  The 1990-94 records contained a suggestion of 
myelodysplastic syndrome and also showed the veteran had 
multiple somatic complaints of unknown etiology.  

By rating decision of May 1995, the RO noted the veteran's 
multiple somatic complaints appeared to be related to his 
service-connected disability and increased the evaluation of 
his disorder from noncompensable to 30 percent disabling 
under Diagnostic Codes 7700, 7702.  They also found there was 
no impairment of health and severe asthenia as required for a 
rating higher than 30 percent.  The veteran disagreed with 
this decision and the current appeal ensued.  

Subsequently, VA's Schedule for Rating Disabilities (Rating 
Schedule) criteria for determining the disability evaluations 
to be assigned for his hemic disorder were changed.  New 
regulations updating the portion of the Rating Schedule that 
addresses hemic and lymphatic systems, became effective on 
October 23, 1995.  See 38 C.F.R. § 4.117, Diagnostic Code 
7700 and 7702, 7705 (2000).  

At a hearing on appeal in September 1996, the veteran 
reiterated his contentions in testimony to the effect that 
his disability deserved a higher rating.  He reported 
periodic fatigue that he attributed to this condition, but 
indicated that he was not on medication or receiving any 
medical treatment for his condition.  

Pursuant to the Board's September 1999 remand, the veteran 
underwent a VA examination in March 2000.  The veteran 
reported that he had not received red cell transfusions, nor 
had he had any recent major infections.  He also reported no 
spontaneous bleeding from any site.  His principal complaint 
was of fatigue.  He reported dyspnea on mild to moderate 
exertion.  He denied any chest pain, fever, night sweats or 
weight loss.  

The examiner noted that a low white count and platelet count 
were shown in the past, but the veteran had not been 
hospitalized in the past five years.  He also noted that his 
hemoglobins had been consistently normal.  He indicated that 
the veteran had a static leukopenia and thrombocytopenia.  
Physical examination was essentially normal.  There was no 
clinical indication of congestive heart failure.  Blood count 
showed hemoglobin as 14.4, and hematocrit as 44.  Platelet 
count was 93,000.  Platelet morphology was said to be 
abnormal with significant megathrombocytes.  Platelet count 
was said to be accurate between 90,000 and 98,000.  
Biochemistry was said to be entirely normal except for sodium 
of 146 and uric acid of 8.6.  The examiner's diagnosis was 
chronic leukopenia and thrombocytopenia with a previous 
diagnosis by history of myelodysplastic syndrome.  He noted 
that the record did not contain definitive evidence of the 
presence of myelodysplasia.  

Criteria

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Under the provisions of Diagnostic Codes 7700 (pernicious 
anemia) and 7702 (agranulocytosis) which were in effect prior 
to October 23, 1995, a 60 percent disability evaluation was 
assigned for anemia that is chronic, following acute attacks 
with characteristic definite departures from normal blood 
count, with impairment of health and severe asthenia.  A 30 
percent evaluation was assigned for incipient pernicious 
anemia with characteristic achlorhydria and changes in blood 
count.  38 C.F.R. § 4.117, Diagnostic Code 7700-7702, prior 
to October 23, 1995.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

Under the revised provisions, effective October 23, 1995, a 
100 percent evaluation is warranted under Diagnostic Code 
7700 for Hemoglobin 5 gm/100 ml or less, with findings such 
as high output, congestive heart failure or dyspnea at rest.  
A 70 percent disability evaluation is warranted for 
Hemoglobin 7 gm/100 ml or less, with findings such as dyspnea 
on mild exertion, cardiomegaly, tachycardia (100 to 120 beats 
per minute) or syncope (three episodes in the last six 
months).  A 30 percent disability evaluation is warranted for 
Hemoglobin 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  A 10 percent evaluation is warranted 
for Hemoglobin 10-gm/100 ml or less with findings such as 
weakness, easy fatigability or headaches.  A noncompensable 
evaluation is warranted for Hemoglobin 10 gm/100 ml or less, 
asymptomatic.  The provisions of 38 C.F.R. § 4.117 also 
provide that complications of pernicious anemia, such as 
dementia or peripheral neuropathy are to be evaluated 
separately.  

Under the revised provisions of Diagnostic Code 7702 for 
agranulocytosis, a 60 percent rating is assigned when 
transfusion of platelets is required at least once every 
three months, or; infections recurring at least once every 
three months.  A 30 percent rating is assigned when 
transfusion of platelets is required at least once per year 
but less than once every three months, or; infections 
recurring at least once per year but less than once every 
three months.  

Under the revised provisions, thrombocytopenia was added to 
the rating schedule and was to be evaluated under Diagnostic 
Code 7705.  A 100 percent evaluation is warranted for 
platelet count of less than 20,000 with active bleeding 
requiring treatment with medication and transfusions.  A 70 
percent evaluation is warranted for platelet count between 
20,000 and 70,000, not requiring treatment, without bleeding.  
A 30 percent evaluation is warranted for stable platelet 
count between 70,000 and 100,000, without bleeding.  A 0 
percent evaluation is warranted for stable platelet count of 
100,000 or more, without bleeding.  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  Marcoux v. Brown, 9 Vet. 
App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

Analysis

The veteran has asserted and testified that his condition is 
more disabling than the level of disability contemplated by 
the 30 percent evaluation currently assigned.  

VA has a duty to assist with the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this regard, the Board 
notes that the veteran was provided a current VA examination 
earlier this year.  In addition, the RO obtained the 
veteran's pertinent treatment records.  The veteran has not 
indicated that there is any other relevant evidence 
available, that is not of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

The RO appropriately evaluated the medical evidence applying 
both the old criteria and the new criteria and concluded that 
the veteran was not entitled to a higher rating under either 
criteria.  Consistent with the decision of the Court in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Board will 
also discuss the veteran's disability with consideration of 
the criteria effective both prior and subsequent to October 
23, 1995.  This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability during 
the appellate period under consideration.  See Francisco, 
supra.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 30 percent under the former provisions of 
Diagnostic Codes 7700 or 7702.  In fact, the basis for the 
increase to 30 percent by RO rating action in May 1995 under 
the old criteria is not clear on the record.  It appears that 
it may have been based, in part, on the medical judgment of 
the rating board that the veteran's somatic complaints were 
attributable to his service connected disability.  While this 
is not definitively established by the medical evidence of 
record, the Board is of the opinion that the 30 percent 
rating assigned is supportable when reasonable doubt is taken 
into consideration.  While a rating of 30 percent may be 
assigned under the old criteria with resolution of reasonable 
doubt, there is no doubt that the veteran is not entitled to 
a rating higher than 30 percent.  

There is no evidence of rapidly progressive anemia without 
remission or with few remissions, chronic anemia, marked or 
definite departures from normal blood count, or severe 
impairment of health.  The veteran reported symptoms of 
decreased energy and generally feeling weak, however, the 
totality of evidence of record to include laboratory and 
clinical findings do not support a finding of severe 
weakness.  At the hearing on appeal in 1996, the veteran 
indicated that while he had periodic episodes of weakness 
that he was not receiving any medical treatment for his 
condition.  The record is clear that during the appellate 
period there is no showing of the symptomatology necessary 
for the next higher rating of 60 percent under the old 
criteria.  Thus, the veteran is not shown to be entitled to a 
rating in excess of 30 percent under the old criteria.  

The new criteria cannot be applied prior to the effective 
date in October 1995.  The medical evidence of record 
demonstrates that the veteran meets only one of the new 
criteria under which a 30 percent rating may be assigned and 
that is under Diagnostic Code 7705 based on the findings on 
VA examination in May 2000.  

The veteran is shown to have a platelet count of 93,000 
without bleeding and this meets the criteria for a 30 percent 
rating under Code 7705, but no more.  For the next higher 
rating, a platelet count between 20,000 and 70,000 without 
bleeding is required and such is not shown.  

With respect to revised Diagnostic Code 7700, the veteran 
does not even meet the 30 percent criteria.  In applying the 
law to the existing facts, the record does not demonstrate 
the requisite objective manifestations for a rating greater 
than 30 percent under the revised provisions of Diagnostic 
Code 7700.  The medical evidence of record does not 
demonstrate Hemoglobin of 5 to 7 gm/100 ml or less, 
congestive heart failure, dyspnea at rest or on mild 
exertion, cardiomegaly, tachycardia, or three episodes of 
syncope in the past six months.  In fact, the evidence shows 
that the veteran's hemoglobin results were within normal 
limits at 14.4.  The examiner also noted that the veteran has 
had consistently normal hemoglobins over the years.  

Finally, with respect to Diagnostic Code 7702, it is neither 
contended nor shown that the veteran needs any transfusions 
of platelets or has recurring infections as a result of his 
service-connected disability.  Thus, the principal criteria 
for ratings under Diagnostic Code 7702 are not shown to be 
present in this case and therefore this code cannot serve as 
the basis for an increased rating.  Overall, the Board 
concludes that the medical findings do not warrant assignment 
of an evaluation in excess of 30 percent for the veteran's 
disability under the revised provisions of Diagnostic Codes 
7700, 7702 and 7705.  A disability evaluation in excess of 30 
percent is not warranted for the reasons described above.  

Because the preponderance of the evidence is against the 
veteran as to this matter, the doctrine of resolution of 
doubt in favor of a claimant is not applicable.  38 C.F.R. § 
4.3 (2000); Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  



ORDER

Entitlement to an increased rating for leukopenia, 
thrombocytopenia with history of a myelodysplastic syndrome 
is denied.  



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 


